N0'1‘E: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LEO VALENCIA, JR.,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0nden.t-Appellee.
2011-7202
Appea1 from the United States C0urt of Appeals for
Veterans Claims in case n0. 09-3070, Judge Alan G.
Lance, Sr.
ON MOTION
ORDER
Leo VaIencia, Jr. moves for a 60-day extension of
time, until January 23, 2012, to file his opening brief.
Up0n consideration thereof
IT ls ORDERED THAT:

VALENC1A v_ DvA
The motion is granted.
2
FoR THE CoURT
 0 5 2911 /s/ J an Horba1y
Date
cc: Kenneth M. Carpenter, Esq.
J. Hunter Bennett, Esq.
s21
J an H0rba1y
C1erk
u.s. codari':i)iF§i=)PaALs ron
ms ransom moon
DEC 06 2011
.|AN HORBAL¥
__ CLERK